DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on June 9, 2022 has been entered.  Claims 1 and 28 have been amended.  New Claim 32 has been added.  As such, Claims 1-5, 8, 9, 12-15, 17, 19, 21, 23-28, and 32 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-15, 17, 19, 21, 23, 25-28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0154547 to Hurley et al. (“Hurley”) in view of U.S. Patent Application Publication No. 2005/0245151 to Annis et al. (“Annis”).
With regard to Claim 1, Hurley discloses multi-layer high strength nonwoven wipe materials that contain cellulosic fibers, synthetic fibers, and binder.  See, e.g., Abstract, entire document.  Hurley teaches that the nonwoven material comprises a first outer layer comprising synthetic fibers and a second outer layer comprising cellulosic fibers and/or synthetic fibers.  Figure 5 and paragraph [0053].  Hurley discloses that a binder can be present in the nonwoven material in an amount of up to 15% by weight.  Paragraph [0008].  Hurley does not specifically disclose using a blocking agent in an amount of 0.1 to 10% by weight.  Annis is also related to nonwoven materials useful as a wipe.  See, e.g., Abstract, entire document.  Annis teaches that blocking agents are well known and suitable for use in nonwoven wipe materials and provide an additional feature of chemical bonding of lotion components to the fibers in the fabric, which provide improved release of those ingredients.  Paragraph [0022].  Annis teaches that the amount of blocking agent must be sufficient to lessen chemical bonding, but should be limited to an amount that does not deleteriously affect the nonwoven properties, such as 1% to 5%.  Paragraph [0038].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a blocking agent in an amount of 0.1 to 10% by weight of the nonwoven wipe material disclosed by Hurley in order to provide a chemical ingredient that would allow for improved interaction of the wipe with a lotion ingredient, as shown to be well known in the art by Annis.  
With regard to the first outer layer being heat stabilized to comprise a rough outer surface, Hurley generally discloses that the nonwoven web can be cured at temperatures ranging between about 130 degrees C. and 200 degrees C., paragraph [0098], and also provides examples wherein the nonwoven web is heat treated at a temperature ranging from 145 degrees C. to 155 degrees C.  See, e.g., paragraphs [0106], [0114], [0121], [0123], [0146], and [0172].  It is noted that Applicant’s Specification specifies that a rough outer surface is created by heating the outer layer of the nonwoven web, page 2, lines 11-15, and that the temperature with which the rough outer surface is provided to the surface is in the range of 110 degrees C. to 200 degrees C.  Page 29, lines 2-4.  As such, it is the Office’s position that the outer surface of the nonwoven wiper of Hurley would inherently possess a rough outer surface, in accordance with the limitation set forth by Applicant, given that Hurley utilizes similar fibrous materials treated with similar heat stabilization processing conditions.  With regard to the limitation of an outer layer having a static coefficient of friction of 0.05 to 1.5 and a kinetic coefficient of friction of 0.0001 to 2.0, although such a limitation is not specifically disclosed by the combination of Hurley with Annis, it is reasonable to presume that such a feature would be inherent.  Support for the presumption is found because the combination of Hurley with Annis provides for similar claimed structure limitations, i.e. first outer layer having synthetic fibers, wherein the synthetic fibers are bicomponent fibers, and wherein the nonwoven fabric has a similar basis weight, and similar claimed processing limitations, i.e. heat treating the nonwoven fabric at a similar temperature and adding binder in an amount of 2% to 30% by weight, in order to produce a similar end-use product, i.e. a nonwoven wipe material.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to the limitation that the nonwoven material has a cleaning efficiency of greater than 20%, it is also reasonable to presume that such a property is inherent to the nonwoven wiper material disclosed by the combination of Hurley with Annis.  Support for the presumption is found because the combination of Hurley with Annis provides for similar claimed structure limitations, i.e. first outer layer having synthetic fibers, wherein the synthetic fibers are bicomponent fibers, and wherein the nonwoven fabric has a similar basis weight, and similar claimed processing limitations, i.e. heat treating the nonwoven fabric at a similar temperature and adding binder in an amount of 2% to 30% by weight, in order to produce a similar end-use product, i.e. a nonwoven wipe material.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  
With regard to Claim 2, Hurley teaches that the nonwoven material comprises 10-90% cellulosic fiber and 10-90% synthetic fiber.  See, e.g., Table 22.  With regard to Claim 3, Hurley teaches that the nonwoven material includes bicomponent fiber.  See, e.g., Table 22.  With regard to Claim 4, Hurley teaches that both outer layers can comprise cellulosic and synthetic fibers.  See, e.g., Table 22.  With regard to Claims 13 and 14, Hurley teaches the basis weight of the nonwoven material can be 40 to 100 gsm and the caliper can be between 0.3 and 2.0 mm.  Paragraph [0014] and Table 52.  With regard to Claim 15, Hurley discloses that the CDW tensile strength is greater than 200 g/inch.  Table 52.  With regard to Claim 17, the combination of Hurley with Annis does not disclose the limitation of MDD tensile strength greater than 300 g/inch.  Nonetheless, it is reasonable to presume that such a feature would be inherent to the combination.  Support for the presumption is found because the combination of Hurley with Annis provides for similar claimed structure limitations, i.e. first outer layer having synthetic fibers and second outer layer having both synthetic and cellulosic fibers, and similar claimed processing limitations, i.e. heat treating the nonwoven web at a similar temperature and adding binder in an amount of 2% to 30% by weight and constructing the fabric with a similar basis weight, caliper, and CDW tensile strength, in order to produce a similar end-use product, i.e. a nonwoven wipe material.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claims 19 and 21, Annis teaches providing the nonwoven wipe material with quaternary ammonium salt solutions to provide a disinfectant feature.  Paragraphs [0003] and [0047].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include a quaternary ammonium salt solution in the nonwoven wipe material disclosed by Hurley in order to increase the disinfectant property of the wipe, as shown to be known by Annis.  With regard to Claim 23, the combination of Hurley with Annis does not disclose the limitation of a quat depletion of at least about 40%.  Nonetheless, it is reasonable to presume that such a feature would be inherent to the combination.  Support for the presumption is found because the combination of Hurley with Annis provides for similar claimed structure limitations, i.e. first outer layer having synthetic fibers and second outer layer having both synthetic and cellulosic fibers, wherein the nonwoven web has a similar basis weight and similar claimed processing limitations, i.e. heat treatment of the nonwoven fabric at a similar temperature range and adding binder in an amount of 2% to 30% by weight and constructing the fabric with a similar basis weight, caliper, and CDW tensile strength and adding a quaternary ammonium salt solution to provide additional disinfectant property, in order to produce a similar end-use product, i.e. a nonwoven wipe material.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claims 25-27, Hurley teaches that the nonwoven material can be provided with an inner stratum that contains 60% bicomponent fibers.  Paragraph [0094].  Moreover, Hurley teaches that a central layer of fibers can include cellulosic pulp fiber.  See, e.g., Table 27.  With regard to Claim 28, Hurley discloses a nonwoven fabric embodiment wherein layer four and layer five, taken together to cover the outmost layer, satisfy the claimed first outer layer by comprising 2.0 denier bicomponent fiber (Trevira 1661), and wherein layer one and layer two, taken together, satisfy the claimed second outer layer by comprising 1.5 denier bicomponent fiber (Trevira 4234).  Table 11.  With regard to Claim 32, Hurley teaches that each of the outer layers has a different concentration of thermoplastic fiber compared to pulp fiber.  See, e.g., Tables 10-32.  As such, the coefficients of friction will be greater in an outer layer having a higher concentration of thermoplastic fiber compared to an outer layer having a higher concentration of pulp fiber.  Moreover, it is reasonable to presume that the second outer layer would have a static coefficient of friction of 0.01 to 3.0 and a kinetic coefficient of friction of 0.0001 to 2.0.  Support for the presumption is found because the combination of Hurley with Annis provides for similar claimed structure limitations, i.e. outer layer having synthetic fibers, wherein the synthetic fibers are bicomponent fibers, and wherein the nonwoven fabric has a similar basis weight, and similar claimed processing limitations, i.e. heat treating the nonwoven fabric at a similar temperature and adding binder in an amount of 2% to 30% by weight, in order to produce a similar end-use product, i.e. a nonwoven wipe material.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  

Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley in view of Annis as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0273704 to Baer et al. (“Baer”).
With regard to Claim 5, the combination of Hurley with Annis does not disclose including an alkali metal salt in the nonwoven material.  Baer is also related to nonwoven fabrics useful as wipes.  See, e.g., Abstract, entire document.  Baer teaches that surfactants can be added to wipe materials to provide any number of functions, including wetting characteristics, cleaning chemical dispersing, and enhanced absorption.  Paragraph [0091].  Baer teaches that a known surfactant includes alkali metal salts.  Paragraph [0098].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide an alkali metal salt to the nonwoven material disclosed by the combination of Hurley with Annis, in order to provide an anionic surfactant that includes cleaning performance, as shown to be known by Baer.  With regard to Claim 24, Hurley and Annis do not disclose including an antimicrobial.  Baer also teaches that nonwoven fabrics for wipes can include an antimicrobial agent.  Paragraph [0072].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide an antimicrobial agent to the nonwoven fabric taught by the combination of Hurley with Annis in order to increase microbial resistance, as shown to be known in the art by Baer.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley in view of Annis as applied to Claim 1 above, and further in view of U.S. Patent No. 6,346,506 to Julemont (“Julemont”).
The combination of Hurley with Annis does not disclose including an alcohol ethoxylate in the nonwoven material.  Julemont is also related to nonwoven fabrics useful as wipes.  See, e.g., Abstract, entire document.  Julemont teaches that alcohol ethoxylate ingredients are well known and commercially available surfactant materials that increase cleaning performance.  Column 2, lines 60-67.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide an alcohol ethoxylate to the nonwoven material disclosed by the combination of Hurley with Annis, in order to provide a surfactant that increases cleaning performance, as shown to be known by Julemont.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley in view of Annis as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2005/0239356 to Parsons et al. (“Parsons”).
The combination of Hurley with Annis does not disclose using a cationic binder.  Parsons is also related to nonwoven fabrics useful as wipes.  See, e.g., Abstract, entire document.  Parsons teaches that cationic polymer emulsion binder can be used to improve cationic active ingredient cleaning performance.  Paragraph [0029].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a cationic binder to the nonwoven material disclosed by the combination of Hurley with Annis, in order to provide a binder capable of providing improved cleaning performance with a cationic active ingredient, as shown to be known by Parsons.

Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive.
Applicant argues that Hurley in view of Annis fails to disclose or suggest an outer layer that has been heat stabilized to obtain a rough outer surface.  The Examiner disagrees.  Hurley generally discloses that the nonwoven web can be cured at temperatures ranging between about 130 degrees C. and 200 degrees C., paragraph [0098], and also provides examples wherein the nonwoven web is heat treated at a temperature ranging from 145 degrees C. to 155 degrees C.  See, e.g., paragraphs [0106], [0114], [0121], [0123], [0146], and [0172].  As such, Hurley clearly describes processing conditions under which their nonwoven web is heat stabilized.  The Office notes that Applicant’s Specification specifies that a rough outer surface is created by heating the outer layer of the nonwoven web, page 2, lines 11-15, and that the temperature with which the rough outer surface is provided to the surface is in the range of 110 degrees C. to 200 degrees C.  Page 29, lines 2-4.  As such, it is the Office’s position that the outer surface of the nonwoven wiper of Hurley would inherently possess a rough outer surface, in accordance with the limitation set forth by Applicant, given that Hurley utilizes similar fibrous materials treated with similar heat stabilization processing conditions.  The fact that applicant has recognized another advantage, such as measuring the coefficients of static of the nonwoven web, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicant argues that a person having ordinary skill in the art would not expect Hurley to achieve the presently claimed cleaning efficiency, as demonstrated by Example 4 of the present application.  The Examiner disagrees.  It is noted that if the Applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  Applicant has not shown how the Comparative Examples are commensurate in scope with the Hurley reference.  For example, Example 4 provides two comparative examples labeled Clorox and Gojo which fail to provide a cleaning efficiency that is greater than 20%.  However, Applicant has not demonstrated how those comparative examples are relevant to the disclosure of Hurley, and more specifically, how those comparative examples are commensurate in scope with the materials taught by Hurley.  It is not immediately clear what fibers make up the Clorox and Gojo comparative examples, what the basis weight of the nonwoven webs are, or even if those comparative examples comprise thermoplastic bicomponent fibers that are heat treated, which is within the purview of the teachings of Hurley.  As such, there has been no demonstration of unexpected results.  
Applicant argues that Baer, Julemont, and Parsons fail to cure the deficiencies of Hurley in view of Annis.  However, it is the Office’s position that Hurley in view of Annis is not deficient in the manner argued by Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789